DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stemmer (US 2011/0152668 A1).
With respect to claims 1, 12 and 13,  Stemmer discloses a method for correcting interference in a respiratory navigation, comprising: transmitting, during magnetic resonance scanning, a respiratory signal, generated by a radio frequency signal generator, to a human body;  5acquiring, as a measured respiratory signal, a respiratory signal passing through the human body and acquired in a local coil (Abstract, see Figure 1 showing local coil #1.3), wherein the measured respiratory signal includes a real respiratory signal and an interference signal (see paragraph 0080 disclosing noise component with the signal considered as interference); determining, based on a respiratory signal coil sensitivity of the real respiratory signal and an interference signal coil sensitivity of the interference signal, a signal relation that is 10satisfied by the real respiratory signal, the interference signal, and the measured respiratory signal; and calculating the signal relation to obtain the real respiratory signal so as to correct the interference in the respiratory navigation (see paragraph 0081), wherein: the local coil has m channels, m being a natural number greater than 1, 15the respiratory signal coil sensitivity is a distribution ratio of the real respiratory signal in the m channels, and the interference signal coil 
With respect to claim 4, Stemmer discloses pre-acquiring measured respiratory signals for a predetermined time period as reference respiratory signals without 10magnetic resonance scanning (see paragraphs 0032-0033 disclosing the use of a navigator sequence which is known to be a pre-scan process).  
With respect to claim 8, Stemmer discloses an apparatus for correcting interference in a respiratory navigation, comprising (see Figure 1): a signal transmitter configured to transmit, during magnetic resonance scanning (controller #5 for controlling RF transmitter #1.2), a respiratory signal, generated by a radio frequency signal generator, to a human body, an acquisition module configured to acquire, as a measured respiratory signal, a 5respiratory signal passing through the human body and acquired in a local coil (Abstract, see Figure 1 showing local coil #1.3 for receiving signal from human P), the measured respiratory signal including a real respiratory signal and an interference signal (see paragraph 0080 disclosing noise component with the signal considered as interference), a determination module configured to determine, based on a respiratory signal coil sensitivity of the real respiratory signal and an interference signal coil sensitivity of the interference signal, a signal relation that is satisfied by the real respiratory signal, the interference 10signal, and the measured respiratory signal; and a first calculator configured to calculate the signal relation to obtain the real respiratory signal so as to correct the interference in the respiratory navigation (see paragraph 0081), wherein: the local coil has a plurality of channels, the respiratory signal coil sensitivity is a distribution ratio of the real respiratory signal in 15the plurality of channels, and the interference signal coil sensitivity is a 
With respect to claim 10, Stemmer discloses an apparatus for correcting interference in a respiratory navigation, comprising (See Figure 1): a memory (memory #7); and a processor configured to execute computer instructions stored in the memory to cause the processor to (computer #9 having program #20 connected to controller #5): 5transmit, during magnetic resonance scanning (controller #5 for controlling RF transmitter #1.2), a respiratory signal, generated by a radio frequency signal generator, to a human body; acquire, as a measured respiratory signal, a respiratory signal passing through the human body and acquired in a local coil (Abstract, see Figure 1 showing local coil #1.3 for receiving signal from human P), the measured respiratory signal including a real respiratory signal and an interference signal (see paragraph 0080 disclosing noise component with the signal considered as interference); 10determine, based on a respiratory signal coil sensitivity of the real respiratory signal and an interference signal coil sensitivity of the interference signal, a signal relation that is satisfied by the real respiratory signal, the interference signal, and the measured respiratory signal; and calculate the signal relation to obtain the real respiratory signal so as to correct the 15interference in the respiratory navigation (see paragraph 0081), wherein: the local coil has a plurality of channels, the respiratory signal coil sensitivity is a distribution ratio of the real respiratory signal in the plurality of channels, and the interference signal coil sensitivity is a distribution ratio of the interference signal 20in the plurality of channels (see paragraphs 0081-0086).  


Allowable Subject Matter
Claims 2, 3, 5, 6, 7, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 discloses MR systems with noise or interference reduction methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866